department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date tl-n-73-00 cc tege eb hw uilc 45a internal_revenue_service national_office field_service_advice memorandum for district_counsel north-south carolina district greensboro from assistant chief_counsel employee_benefits subject indian_employment_credit this field_service_advice responds to your memorandum dated date you ask for our assistance in determining the proper methodology for computing the indian_employment_credit under sec_45a of the internal_revenue_code field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend tl-n-73-00 taxpayer issues in calculating the indian_employment_credit under sec_45a of the code for an employer’s taxable_year how is the dollar_figure limitation on qualified_wages and qualified_employee_health_insurance_costs applied how are individuals who were qualified employees in the base_year but not in the taxable_year treated conclusions the dollar_figure limitation is applied separately to each qualified employee’s qualified_wages plus qualified_employee_health_insurance_costs in the base_year in the taxable_year for which the credit is being determined the limitation is again applied separately to each qualified employee’s qualified_wages plus qualified_employee_health_insurance_costs if an individual was a qualified_employee in the base_year that individual’s qualified_wages plus qualified_employee_health_insurance_costs for limited to dollar_figure are included in the total of qualified_wages plus qualified_employee_health_insurance_costs paid_or_incurred by the employer for once the total is established it does not decrease on account of individuals who are not qualified employees in subsequent years facts during the years at issue taxpayer claimed the indian_employment_credit under sec_45a of the internal_revenue_code with respect to certain of its indian employees taxpayer computed the credit as percent of the amount determined as follows step for each qualified_employee determine the actual wages plus health insurance costs paid_or_incurred during the taxable_year not limited to dollar_figure step for each qualified_employee determine the actual wages plus health insurance costs paid_or_incurred during the base_year not limited to dollar_figure tl-n-73-00 step for each qualified_employee a determine the excess if any of the step amount over the step amount b if the result exceeds dollar_figure reduce it to dollar_figure step total the step amounts for all qualified employees law and analysis sec_45a of the code provides that the amount of the indian_employment_credit with respect to any employer for any taxable_year is an amount equal to percent of the excess if any of the sum of a the qualified_wages paid_or_incurred during that taxable_year and b qualified_employee_health_insurance_costs paid_or_incurred during that taxable_year over the sum of the qualified_wages and qualified_employee_health_insurance_costs determined as if sec_45a were in effect that were paid_or_incurred by the employer or any predecessor during calendar_year the term qualified_wages generally means any wages paid_or_incurred by an employer for services performed by an employee while the employee is a qualified_employee sec_45a of the code the term qualified_employee_health_insurance_costs generally means any amount_paid or incurred by an employer for health insurance to the extent the amount is attributable to coverage provided to any employee while the employee is a qualified_employee sec_45a sec_45a of the code provides that the aggregate amount of qualified_wages and qualified_employee_health_insurance_costs taken into account with respect to any employee for any taxable_year and for the base_period under sec_45a ie calendar_year shall not exceed dollar_figure sec_45a of the code provides in part that the term qualified_employee generally means any employee of an employer if the employee is an enrolled member of an indian_tribe or the spouse of such an enrolled member additional requirements in sec_45a pertain to where the employee’s services are performed and the location of the employee’s abode sec_45a of the code provides that an employee shall not be treated as a qualified_employee for any taxable_year of the employer if the total amount of the wages paid_or_incurred by the employer to the employee during that taxable_year whether or not for services within an indian_reservation exceeds the amount determined at an annual rate of dollar_figure sec_45a provides for annual inflation adjustments of the dollar_figure amount for years beginning after tl-n-73-00 taxpayer’s method of computing the credit as described above does not correctly apply the dollar_figure limitation for example assume that taxpayer had a single qualified_employee throughout and with qualified_wages of dollar_figure in qualified_wages of dollar_figure in and no qualified_employee_health_insurance_costs in either year under taxpayer’s method because dollar_figure minus dollar_figure is dollar_figure which is less than dollar_figure the limitation is not triggered and the credit is computed as percent of dollar_figure or dollar_figure in describing the dollar_figure limitation however sec_45a of the code refers to any taxable_year and refers separately to the base_period it is clear from the plain language of the code that the limitation is applied separately to the taxable_year for which the credit is being computed and to the base_year thus in this example the dollar_figure for is limited to dollar_figure the dollar_figure for is subtracted leaving dollar_figure and the correct credit is percent of that or dollar_figure taxpayer’s computation method also does not correctly account for individuals who were qualified employees in but were not qualified employees in the taxable_year for which the credit is being determined for example assume that in taxpayer had three qualified employees each with qualified_wages of dollar_figure one of them terminated employment at the end of and in the remaining two each had qualified_wages of dollar_figure assume further that there were no other qualified employees and no qualified_employee_health_insurance_costs in either year under taxpayer’s method the terminated employee is disregarded the dollar_figure wage increases of each remaining employee are added and the credit is computed as percent of dollar_figure or dollar_figure in describing the credit however sec_45a of the code refers to percent of the excess of the sum of qualified_wages and qualified_employee_health_insurance_costs for the taxable_year over the corresponding sum for there is no basis in the statutory language for determining the excess of the first sum over the second sum separately with respect to each individual who is a qualified_employee for the taxable_year the sum for each year is an aggregate with respect to all qualified employees for that year thus in this example the sum for is dollar_figure dollar_figure dollar_figure while the sum for is dollar_figure dollar_figure dollar_figure dollar_figure because dollar_figure does not exceed dollar_figure the credit for is zero in summary the credit for a taxable_year is correctly computed as percent of the amount determined as follows step for each qualified_employee in determine the qualified_wages plus qualified_health_insurance costs paid_or_incurred during that year if the sum exceeds dollar_figure reduce it to dollar_figure step total the amounts from step for all qualified employees in tl-n-73-00 step for each qualified_employee in the taxable_year for which the credit is being determined determine the qualified_wages plus qualified_employee_health_insurance_costs paid_or_incurred during that taxable_year if the sum exceeds dollar_figure reduce it to dollar_figure step total the amounts from step for all qualified employees in the taxable_year step compute the excess if any of the taxable_year total step over the total step we hope you find this helpful if you have any further questions please call alan tawshunsky assistant chief_counsel employee_benefits by ________________________ mark schwimmer senior technician reviewer cc tege eb
